Citation Nr: 9924668	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-32 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic right 
knee disorder.  

2.  Entitlement to service connection for a chronic left knee 
disorder to include abrasion residuals.  

3.  Evaluation for left fourth metatarsal fracture residuals, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had verified active service from October 1953 to 
February 1963 and from April 1964 to August 1974.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision of the Muskogee, 
Oklahoma, Regional Office which established service 
connection for fourth "metacarpal" fracture residuals of 
the left foot; assigned a noncompensable evaluation for that 
disability; determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
a chronic bilateral leg disorder, a chronic right knee 
disorder, and a chronic left knee disorder to include 
abrasion residuals.  In March 1997, the veteran informed the 
Department of Veterans Affairs (VA) that he had moved to 
Alabama.  In August 1997, the veteran's claims file was 
transferred to the Montgomery, Alabama, Regional Office (RO).  
In January 1998, the veteran was afforded a hearing before a 
VA hearing officer.  At the hearing, the veteran expressly 
withdrew his claim of entitlement to service connection for a 
bilateral leg disability.  The veteran has been represented 
throughout this appeal by the American Legion.  

Initially, the Board observes that the RO employed the term 
"metacarpal" instead of "metatarsal" to describe the 
veteran's left foot disability.  As the metacarpals are 
situated in the hands and not the feet, this clearly 
represents an oversight by the RO.  Therefore, the Board will 
employ the term "metatarsal" below to describe the 
veteran's service-connected left foot fracture residuals.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected left 
fourth metatarsal fracture residuals.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as entitlement to an increased 
evaluation.  The veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.  


FINDINGS OF FACT

1.  The veteran was seen for right knee complaints during 
active service.  The clinical documentation of record does 
not reflect that the veteran currently has any chronic 
residuals of his inservice complaints.  

2.  A chronic right knee disorder was not manifested during 
active service or for many years after service separation.  
The record contains no competent evidence attributing the 
veteran's current right knee degenerative joint disease to 
active service.  

3.  The veteran was seen for a left knee abrasion and other 
complaints during active service.  The clinical documentation 
of record does not reflect that the veteran currently has any 
chronic left knee abrasion residuals.  

4.  A chronic left knee disability was not manifested during 
active service or for many years after service separation.  
The record contains no competent evidence attributing the 
veteran's current left knee degenerative joint disease and 
associate total knee replacement to active service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service 


connection for a chronic right knee disorder.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic left knee 
disorder to include abrasion residuals.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  
Generally, a "well-grounded" claim is one which is plausible.  
The Court has directed that, in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

When a claim is determined to be not well-grounded, the VA 
does not have a statutory duty to assist him in developing 
the facts pertinent to his claim.  However, the VA may be 
obligated under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991) to advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the appellant of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.  

The veteran is seeking service connection for a chronic right 
knee disorder and a chronic left knee disorder.  It is 
necessary to determine if he has submitted a well-grounded 
claim with respect to each issue.  
Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis (degenerative joint disease) 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The veteran's service medical records indicate that he 
complained of right knee aching in March 1958.  He reported 
that he had bruised his right knee in approximately February 
1958.  Treating naval medical personnel observed slight 
swelling of the joint with a small amount of fluid and no 
evidence of internal derangement.  A June 1962 Air Force 
X-ray study of the left knee states that the veteran 
complained of left knee pain of two weeks' duration.  He 
denied a history of trauma.  The radiologist noted that the 
examination revealed no findings consistent with a fracture 
or other abnormality.  An August 1962 naval treatment entry 
notes that the veteran was involved in a motor vehicle 
accident.  He sustained a one inch abrasion over the left 
patella.  The veteran's abrasion was cleaned and dressed.  At 
his February 1963 physical examination for service 
separation, the veteran exhibited no lower extremity 
abnormalities.  

At his April 1964 physical examination for service entrance, 
the veteran neither complained of nor exhibited any knee 
abnormalities.  The lower extremities were normal on 
evaluation.  An October 1966 treatment record reflects that 
the veteran complained of "multiple arthralgia of the 
knee[,] ankles, and fingers" and a red pruritic splotchy 
rash over his body.  On examination, the veteran exhibited a 
full range of motion of the extremities.  An impression of 
erythema nodosum was advanced.  A November 1972 treatment 
entry reflects that the veteran complained of left knee pain 
associated with bending the joint.  Contemporaneous physical 
and X-ray evaluations were reported to be normal.  An 
impression of "knee pain, etiol" was advanced.  At his 
August 1974 physical examination for service separation, the 
veteran neither complained of nor exhibited any knee 
abnormalities.  The evaluation of the lower extremities was 
normal.

An October 1989 X-ray study of the knees from the Chickasaw 
Nation Health Clinic notes that the veteran exhibited fluid 
in both knee joints and articular surface sclerosis and 
hypertrophic changes compatible with degenerative joint 
disease.  Clinical documentation from the Carl Albert 
Hospital dated between June 1994 and August 1995 indicates 
that the veteran was repeatedly diagnosed with osteoarthritis 
of the knees.  A December 1994 X-ray study of the knees 
revealed minimal to moderate osteoarthritic changes.  

A September 1997 treatment record from Lyster Army Hospital 
relates that the veteran complained of bilateral knee pain of 
"several years" duration.  He denied having sustained any 
specific knee trauma.  The veteran was diagnosed with 
degenerative joint disease of the knees.  

In his October 1997 substantive appeal, the veteran advanced 
that his current bilateral knee disabilities were 
precipitated by his strenuous inservice duties which required 
him to carry heavy ship stores including frozen sides of beef 
while aboard "rough riding ships."  He stated that he fell 
and struck his knees on several occasions while in the Navy.  
He asserted that these activities wore his knees out.  

At the January 1998 hearing on appeal, the veteran reiterated 
that his strenuous inservice duties wore his knees out.  He 
testified that he repeated banged his knees while climbing 
ship's ladders and worked in cold meat lockers while 
stationed in Guam.  He believed that moving between the 
freezers and the tropical heat caused his arthritis.  

A January 1998 hospital summary and associated clinical 
documentation from the Eisenhower Army Medical Center 
indicates that the veteran was diagnosed with arthritis of 
the left knee and subsequently underwent a left total knee 
replacement.  At a January 1998 VA examination for 
compensation purposes, the veteran presented a history of 
numerous inservice knee injuries; chronic bilateral knee pain 
since 1972; a diagnosis of a left knee bone chip in 1990; and 
a left total knee replacement in December 1997.  He stated 
that he was told that he would need a right total knee 
replacement.  The veteran was diagnosed with mild right knee 
degenerative joint disease and left knee degenerative joint 
disease with a total knee replacement.  

In a March 1998 written statement, the veteran advanced that 
his bilateral knee disabilities were precipitated by his 
inservice duties which required that he carry heavy loads of 
frozen meat; stand on cement floors; and work in meat 
lockers.  He indicated that he was scheduled to undergo a 
right total knee replacement in June 1998.  

The Board observes that the veteran was seen on several 
occasions for right and left knee complaints during active 
service.  He sustained a left knee abrasion in an August 1962 
motor vehicle accident.  The report of the veteran's August 
1974 physical examination for service separation relates that 
his lower extremities were normal.  Such findings tend to 
establish that the veteran's inservice knee complaints 
resolved without chronic residuals.  

The first post-service clinical documentation of chronic 
right knee and left knee disabilities is the October 1989 
X-ray study of the knees from the Chickasaw Nation Health 
Clinic which revealed findings consistent with degenerative 
joint disease.  There is no competent medical evidence 
establishing an etiological relationship between the 
veteran's bilateral knee degenerative joint disease and 
associated total knee replacement or replacements and his 
periods of active service.  Indeed, the veteran's claims are 
supported solely by the accredited representative's 
statements and his own testimony and statements on appeal.  
The Court has held that lay assertions of medical causation 
do not constitute competent evidence to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court has 
commented that: 

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the accredited 
representative or the veteran is a medical professional.  To 
the extent that the lay statements attempt to question a 
medical diagnosis or other clinical determinations as to the 
origins or existence of the claimed disabilities, such 
statements may not be considered as competent evidence.  The 
veteran's beliefs, even when firmly held, are not competent 
and do not establish a well-grounded claim.  

As the record lacks competent evidence establishing that 
chronic right knee and left knee disabilities originated 
during active service or arthritis (degenerative joint 
disease) became manifest to a compensable degree within one 
year of service separation, the Board concludes that the 
veteran's claims for service connection are not 
well-grounded.  In addition, the veteran's statements do not 
establish continuity of symptomatology.  The veteran has not 
asserted that he sustained the claimed disorders in combat.  
In light of this fact, the Board finds that the provisions of 
38 U.S.C.A. § 1154 (West 1991) do not serve to advance his 
claims.  See Libertine v. Brown, 9 Vet. App. 521 (1996).  
Accordingly, the instant claims are denied.  


ORDER

Service connection for a chronic right knee disorder is 
denied.  Service connection for a chronic left knee disorder 
to include abrasion residuals is denied.  


REMAND

The RO initially assigned a noncompensable evaluation on the 
basis of no evidence.  Thereafter, a 10 percent evaluation 
was assigned.  However, the examination did not address the 
service-connected disability and the hearing officer decision 
did not provide an explanation for assigning the evaluation.  
The hearing officer noted that there was slight pes planus 
and calcaneal spurs.  However, the veteran is not service-
connected for pes planus or calcaneal spurs.  In fact, the VA 
examination did not result in a diagnosis of a fracture of 
the 4th metatarsal.  The accredited representative directs 
the Board's attention to the provisions of 38 C.F.R.§ 4.40 
(1998).  

The RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40 (1998), which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  The RO may not have considered the 
applicability of 38 C.F.R. § 4.40 (1998) to the veteran's 
claim for a compensable evaluation for his left fourth 
metatarsal fracture residuals.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination for compensation 
purposes which is sufficiently broad to 
accurately determine the current severity 
of his service-connected left fourth 
metatarsal fracture residuals.  All 
indicated tests and studies should be 
accomplished and the findings, including 
active and passive ranges of motion, 
should be reported in detail.  The 
examiner should identify the normal range 
of motion of the left foot; the 
limitation of activity imposed by the 
veteran's left fourth metatarsal fracture 
residuals; and any associated pain, 
weakness, or other impairment, with a 
full description of the effect of the 
disability upon the veteran's ordinary 
and vocational activities.  If there is 
no pain, weakness, instability, 
functional impairment, or other 
impairment, such facts must be noted.  
The claims file, including a copy of this 
REMAND, should be made available to the 
examiner prior to the examination.  The 
examination report should reflect that 
such a review was conducted.  If there 
are no residuals of the fracture, that 
fact must be noted in the report.

2.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1998), when the 
veteran without good cause fails to 
report for examination, his original 
claim for disability compensation will be 
determined upon the evidence of record.  
However, the Secretary of the VA must 
show a lack of good cause for failing to 
report.  Further, the VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

3.  The RO should then readjudicate the 
veteran's claim for a compensable 
evaluation for left fourth metatarsal 
fracture residuals with express 
consideration of the applicability of 38 
C.F.R. §§ 4.10, 4.40, 4.45 (1998) and the 
Court's holdings in Ferraro v. Derwinski, 
1 Vet. App. 326, 330 (1991) and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Any 
decision must address the degree of 
impairment due to the service-connected 
disability. 

4.  The RO should prepare a rating 
decision that establishes whether the 
calcaneal spur and pes planus are 
service-connected.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

